This is an appeal from an order of his Honor, Judge Wilson, wherein he holds that E.T. Tollison is a supervisor of registration for Anderson county, and that P.N. Lindsey, while appointed to that position, was not confirmed by the Senate, and is not a supervisor of registration.
The decree of his Honor sets out the facts of the case and should be reported. The appellant appeals from this order and alleges error in his Honor's rulings. The practical question raised by the appeal is: Did his Honor err in allowing the introduction of outside testimony to contradict *Page 176 
and impeach the entry in the Senate Journal for the State of South Carolina for 1912, page 951, which showed on that day, February 24, 1912, P.N. Lindsey was confirmed by the Senate as supervisor of registration for Anderson county? His Honor allowed this entry to be attacked and shown by extraneous evidence that the record was incorrect and allowed various senators to testify over objection from their recollections and memory that the Journal entry was incorrect, and that the Senate had attempted on January 16, 1914, to correct the entry of the Journal of February 24, 1912, although the Senate of 1912 had adjournedsine die, and the Senate of 1914 was composed of different members. The Constitution of 1895, article III, section 22, provides: "Each house shall keep a Journal of its own proceedings and cause the same to be published immediately after its adjournment," etc. The object of this was, and the practice is, for each day's proceedings to be published in order that the Senate can next day, or within a reasonable time at least, correct any errors or mistakes made. It is absurd to say that one Senate can correct the Journal of a preceding Senate. The Journal of the Senate as to what occurred in this matter was the highest and best evidence of the action of the Senate, and his Honor was in error in admitting the evidence of the senators to impeach and contradict the entry in the Journal. If there was a false entry in the Journal of the Senate it was the duty of the members of the Senate to correct the same before the session of the Senate adjourned. To allow such incompetent testimony as was allowed in this case would be to destroy the very object of the Constitution and acts of legislature in providing for the Journal and keeping in permanent form a record of their proceedings for the benefit of the public. The journals of both houses are competent evidence before the Court and the force and effect of the same have been construed by the Court in the following cases: Bond Debt Cases, 12 S.C. 290; State v. *Page 177 Hagood, 13 S.C. 46; State v. Smalls, 11 S.C. 286; State v.Hoover, 39 S.C. 307, 17 S.E. 572; State v. Aiken,42 S.C. 224, 20 S.E. 221, 26 L.R.A. 345. His Honor was in error in admitting the evidence he did to vary and contradict the Journal, and in deciding against the appellant and in dismissing the complaint. He should have held that Lindsey was duly appointed by the Governor and confirmed by the Senate.